The defendant’s petition for certification for appeal from the Appellate Court, 44 Conn. App. 919 (AC 15024), is granted, limited to the following issue:
*932The Supreme Court docket number is SC 15672.
Robert G. Golger, in support of the petition.
Michael E. O'Hare, deputy assistant state’s attorney, in opposition.
Decided April 24, 1997
“Did the trial court commit harmful error in ruling inadmissable the defendant’s proposed cross-examination of Raymond Turner regarding Turner’s pending charges and whether he had discussed those charges and his testimony with the prosecution prior to taking the witness stand?”